DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign (212) as mentioned on lines 1 and 3 of paragraph 0028 in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  Paragraph 0020, line 5, the reference numeral “102” is incorrect and should be changed to --106-- in view of drawing figure 3 and line 2 of paragraph 0019 where “102” is referring to the “body”.   Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 to 3 and 5 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (8876355) in view of Wu et al. (20160327724).
Nomoto et al. disclose a light guide (3) comprising a body (5) comprising an inner major surface (figure 2, the inner major surface where reference numeral 63 is pointing), an outer major surface (figure 2, the outer major surface opposite the inner major surface) opposite the inner major surface, and an upper edge (as figure 2 rotated 90 degrees clockwise, the upper edge where reference numeral 7 is pointing) comprising a light receiving surface (7), a foot (figure 2, the foot where reference numeral 3 is pointing) continuous with the body and opposite the upper edge, the foot comprising an outwardly and downwardly sloping first face (figure 2, the face where reference numeral 61 is pointing) for extracting light, the first face adjacent the inner major surface and extending from about a plane of the inner major surface to beyond a plane of the outer major surface (figure 2), an outwardly and upwardly sloping second face (figure 2, the face where reference numeral 6 is pointing) for extracting light, the second face adjacent the first sloped face, at least one return face (figure 2, the return face between the outer major surface and the second face) connecting the second face to the outer major surface.  However, Nomoto et al. do not disclose that the light receiving surface comprising a plurality of spaced apart grooves.
Wu et al. teach the light receiving surface comprising a plurality of spaced apart grooves (101) for receiving a plurality of light sources (602) to avoid the problem of light leakage from the light sources resulted from misalignment between the light sources and the light guide to therefore improve the performance of the light guide (paragraph 0031, lines 8 to 12).  Wherein the plurality of spaced apart grooves are spaced evenly apart and each configured to receive a point light source (figures 2, 3, 4, 5, 9) as claimed in claim 10, and the plurality of spaced apart grooves have cross-sections at least partially defined by rounded V-shapes (figure 2, 3, note the cross section of the groove at least partially defined by rounded V shape) as claimed in claim 11.
It would have been obvious to one skilled in the art to comprise the light receiving surface of Nomoto et al. with a plurality of spaced apart grooves, as taught by Wu et al., for receiving the plurality of light sources to avoid the problem of light leakage from the light sources resulted from misalignment between the light sources and the light guide to therefore improve the performance of the light guide.
With regards to claim 2, wherein one end of the first face adjoins the inner major surface (figure 2) and another end of the first face adjoins the second face (figure 2).

With regards to claim 5, wherein the first face is diffuse (column 4, lines 35 to 37).
With regards to claim 6, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed including an angle α (Ɵ3) between the first face and a horizontal plane (figure 7) with the exception of disclosing that the angle is about 10 to 40 degrees, or about 30 degrees.  However, the claimed dimensions and or angles would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Therefore, it would have been obvious to one skilled in the art to include the angle between the first face and the horizontal plane of Nomoto et al. as claimed to optimize the lighting effects. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 7, wherein the second face is diffuse (note claim 1, line 5, output diffused light, figures 11A, 11B, 12A, the second face would obviously be diffused).
With regards to claim 8, wherein the second face is clear (note figure 2, the second face is clear).
With regards to claim 9, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed including angle ɮ between the second face and a horizontal plane with the exception of disclosing that the angle is about 60 to 80 degrees, or about 65 to 75 degrees, or about 70 degrees.  However, the claimed dimensions and or angles would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Therefore, it would have been obvious to one skilled in the art to include the angle between the second face and the horizontal plane of Nomoto et al. as claimed to optimize the lighting effects. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 12, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed including a height and a width of the body with the exception of disclosing that the height is about 1.5 to 3 times, or about 2 times, the width.  However, the claimed dimensions would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or 
With regards to claim 13, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed including a height and a width of the body with the exception of disclosing that the height is about 1 to 2 times, a width W of the spaced apart grooves.  However, the claimed dimensions would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.   Therefore, it would have been obvious to one skilled in the art to include the height about 1 to 2 times, a width W of the spaced apart grooves of Nomoto et al. to optimize the lighting effects.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 14, wherein a horizontally projected length of the first face is greater than a horizontally projected length of the second face (figure 2).
With regards to claim 15, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed including a length of the first face and the length of the second face (figure 2) with the exception of disclosing that the ratio of the length L1 to the length L2 is between 2:1 to 4:1, or about 2.5:1 to 3.5:1, or about 3:1.  However, the claimed dimensions would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.   Therefore, it would have been obvious to one skilled in the art to include the ratio of the length L1 to the length L2 of Nomoto et al. between 2:1 to 4:1, or about 2.5:1 to 3.5:1, or about 3:1 to optimize the lighting effects.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 16, wherein the body has a linear with correspondingly shaped first, second and return faces (figure 2).
With regards to claim 17, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body has a circular cross-section and the first face, second face, and return face are circular.  Note that to have the shape of In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Nomoto et al.
With regards to claim 18, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body comprises right circular cylindrical shape.  Note that to have the shape of the body of Nomoto et al. a right circular cylindrical shape would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Nomoto et al.
With regards to claim 19, Nomoto et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body comprises right truncated conical shape.  Note that to have the shape of the body of Nomoto et al. a right truncated conical shape would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Nomoto et al.
With regards to claim 20, Nomoto et al. as modified by Wu et al. teach a housing (figure 9), a light guide according to claim 1, a plurality of point light sources (2), each light source received in a corresponding one of the plurality of spaced apart grooves, whereby light from each light source spreads from the light receiving surface to the foot and is extracted at least the first face and the second face (figures 11A, 11B, 12A).
Claims 1 to 6 and 8 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashide et al. (20090080038) in view of Wu et al. 
Hayashide et al. disclose a light guide (paragraph 0032, line 1) comprising a body (figure 2A, the body where reference numeral 205 is pointing) comprising an inner major surface (figure 2A, the left inner major surface between element 102 and 103), an outer major surface (figure 2A, the outer major surface opposite the inner major surface) opposite the inner major surface, and an upper edge (as figure 2A rotated 180 degrees clockwise, the upper edge where reference numeral 102 is pointing) comprising a light receiving surface (102), a foot (figure 2A, the foot at the end of the body opposite the upper edge) continuous with the body and opposite the upper edge, the foot comprising an outwardly and downwardly sloping first face (as figure 2A rotated 180 degrees, the face where reference numeral 103 is pointing) for extracting light, the first face adjacent the inner major surface and extending from about a plane of the inner major surface to beyond a plane of the outer major surface (figure 2A), an outwardly and upwardly sloping second face (as figure 2A rotated 180 degrees, the face where reference numeral 104 is pointing) for extracting light, the second face adjacent the first sloped face, at least one return face (figure 2A, the return face between the outer major surface and the second face) connecting the second face to the outer major surface.  However, Hayashide et al. do not disclose that the light receiving surface comprising a plurality of spaced apart grooves.
Wu et al. teach the light receiving surface comprising a plurality of spaced apart grooves (101) for receiving a plurality of light sources (602) to avoid the problem of light leakage from the light sources resulted from misalignment between the light sources and the light guide to therefore improve the performance of the light guide (paragraph 0031, lines 8 to 12).  Wherein the plurality of spaced apart grooves are spaced evenly apart and each configured to receive a point light source (figures 2, 3, 4, 5, 9) as claimed in claim 10, and the plurality of spaced apart grooves have cross-sections at least partially defined by rounded V-shapes (figure 2, 3, note the cross section of the groove at least partially defined by rounded V shape) as claimed in claim 11.
It would have been obvious to one skilled in the art to comprise the light receiving surface of Hayashide et al. with a plurality of spaced apart grooves, as taught by Wu et al., for receiving the plurality of light sources to avoid the problem of light leakage from the light sources resulted from misalignment between the light sources and the light guide to therefore improve the performance of the light guide.

With regards to claim 3, wherein the body is clear (paragraph 0062, lines 2 to 3).
With regards to claim 4, wherein the first face comprises a plurality of flutes (103, figure 1).
With regards to claim 5, wherein the first face is diffuse (figures 2B, 2C, note the diffused spread light ray arrows).
With regards to claim 6, Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed including an angle α (Ɵ3) between the first face and a horizontal plane (figure 7) with the exception of disclosing that the angle is about 10 to 40 degrees, or about 30 degrees.  However, the claimed dimensions and or angles would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Therefore, it would have been obvious to one skilled in the art to include the angle between the first face and the horizontal plane of Hayashide et al. as claimed to optimize the lighting effects. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	 
With regards to claim 8, wherein the second face is clear (note figure 2A, the second face is clear).
With regards to claim 9,  Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed including angle ɮ between the second face and a horizontal plane with the exception of disclosing that the angle is about 60 to 80 degrees, or about 65 to 75 degrees, or about 70 degrees.  However, the claimed dimensions and or angles would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Therefore, it would have been obvious to one skilled in the art to include the angle between the second face and horizontal plane of Hayashide as claimed to optimize the lighting effects. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 12, Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed including a height and a width of the body with the exception of 
With regards to claim 13, Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed including a height and a width of the body with the exception of disclosing that the height is about 1 to 2 times, a width W of the spaced apart grooves.  However, the claimed dimensions would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.   Therefore, it would have been obvious to one skilled in the art to include the height about 1 to 2 times, a width W of the spaced apart grooves of Hayashide et al. as modified by Wu et al. to optimize the lighting effects.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 14, wherein a horizontally projected length of the first face is greater than a horizontally projected length of the second face (figure 2A).
With regards to claim 15, Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed including a length of the first face and the length of the second face (figure 2) with the exception of disclosing that the ratio of the length LI to the length L2 is between 2:1 to 4:1, or about 2.5:1 to 3.5:1, or about 3:1.  However, the claimed dimensions would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.   Therefore, it would have been obvious to one skilled in the art to include the ratio of the length L1 to the length L2 of Hayashide et al. between 2:1 to 4:1, or about 2.5:1 to 3.5:1, or about 3:1 to optimize the lighting effects.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	

With regards to claim 17, Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body has a circular cross-section and the first face, second face, and return face are circular.  Note that to have the shape of the body of Hayashide et al. a circular cross-section and the first face, second face, and return face circular would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Hayashide et al.
With regards to claim 18, Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body comprises right circular cylindrical shape.  Note that to have the shape of the body of Hayashide et al. a right circular cylindrical shape would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Hayashide et al.
With regards to claim 19, Hayashide et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body comprises right truncated conical shape.  Note that to have the shape of the body of Hayashide et al. a right truncated conical shape would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Hayashide et al.
.
Claims 1 to 3 and 6 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki et al. (7717598) in view of Wu et al. 
Kakizaki et al. disclose a light guide (3 comprising a body (figure 2, the body where reference numeral 4a is pointing) comprising an inner major surface (5a, figure 2), an outer major surface (4a, figure 2) opposite the inner major surface, and an upper edge (as figure 2 rotated 90 degrees clockwise, the upper edge where reference numeral 7 is pointing) comprising a light receiving surface (7), a foot (9) continuous with the body and opposite the upper edge, the foot comprising an outwardly and downwardly sloping first face (as figure 2 rotated 90 degrees, the face where reference numeral 5a is pointing) for extracting light, the first face adjacent the inner major surface and extending from about a plane of the inner major surface to beyond a plane of the outer major surface (figure 2), an outwardly and upwardly sloping second face (as figure 2 rotated 90 degrees, the face where reference numeral 6 is pointing) for extracting light, the second face adjacent the first sloped face, at least one return face (figure 2, the return face where reference numeral 4b is pointing) connecting the second face to the outer major surface.  However, Kakizaki et al. do not disclose that the light receiving surface comprising a plurality of spaced apart grooves.
Wu et al. teach the light receiving surface comprising a plurality of spaced apart grooves (101) for receiving a plurality of light sources (602) to avoid the problem of light leakage from the light sources resulted from misalignment between the light sources and the light guide to therefore improve the performance of the light guide (paragraph 0031, lines 8 to 12).  Wherein the plurality of spaced apart grooves are spaced evenly apart and each configured to receive a point light source (figures 2, 3, 4, 5, 9) as claimed in claim 10, and the plurality of spaced apart grooves have cross-sections at least partially defined by rounded V-shapes (figure 2, 3, note the cross section of the groove at least partially defined by rounded V shape) as claimed in claim 11.
It would have been obvious to one skilled in the art to comprise the light receiving surface of Kakizaki et al. with a plurality of spaced apart grooves, as taught by Wu et al., for 
With regards to claim 2, wherein one end of the first face adjoins the inner major surface (figure 2) and another end of the first face adjoins the second face (figure 2).
With regards to claim 3, wherein the body is clear (figure 2, the body would obviously be clear, otherwise, light would not be transmitted from the light source to the foot).
With regards to claim 6, wherein an angle α between the first face and a horizontal plane (figure 2) is about 10 to 40 degrees, or about 30 degrees (figure 2, Ɵ1 is 142ο, column 6, line 38, the angle between the first face and the horizontal plane is 180ο - 142ο which is equal to 38ο).   	 
With regards to claim 8, wherein the second face is clear (note figure 7, the second face would obviously be clear, otherwise, light would not be transmitted).
With regards to claim 9,  Kakizaki et al. as modified by Wu et al. disclose the invention substantially as claimed including angle ɮ between the second face and a horizontal plane with the exception of disclosing that the angle is about 60 to 80 degrees, or about 65 to 75 degrees, or about 70 degrees.  However, the claimed dimensions and or angles would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  Therefore, it would have been obvious to one skilled in the art to include the angle between the second face and a horizontal plane of Kakizaki et al. as claimed to optimize the lighting effects. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 12, Kakizaki et al. as modified by Wu et al. disclose the invention substantially as claimed including a height and a width of the body with the exception of disclosing that the height is about 1.5 to 3 times, or about 2 times, the width.  However, the claimed dimensions would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.   Therefore, it would have been obvious to one skilled in the art to include the height about 1.5 to 3 times, or about 2 times, the width of the body of Kakizaki et al. to optimize the lighting effects.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
 prior art, discovering optimum or workable ranges involves only routine skill in the art.   Therefore, it would have been obvious to one skilled in the art to include the height about 1 to 2 times, a width W of the spaced apart grooves of Kakizaki et al. as modified by Wu to optimize the lighting effects.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 14, wherein a horizontally projected length of the first face is greater than a horizontally projected length of the second face (figure 2).
With regards to claim 15, Kakizaki et al. as modified by Wu et al. disclose the invention substantially as claimed including a length of the first face and the length of the second face (figure 2) with the exception of disclosing that the ratio of the length L1 to the length L2 is between 2:1 to 4:1, or about 2.5:1 to 3.5:1, or about 3:1.  However, the claimed dimensions would have been obvious to one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.   Therefore, it would have been obvious to one skilled in the art to include the ratio of the length L1 to the length L2 of Kakizaki et al. between 2:1 to 4:1, or about 2.5:1 to 3.5:1, or about 3:1 to optimize the lighting effects.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 	
With regards to claim 16, wherein the body has a linear with correspondingly shaped first, second and return faces (figure 2).
With regards to claim 17, Kakizaki et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body has a circular cross-section and the first face, second face, and return face are circular.  Note that to have the shape of the body of Kakizaki et al. a circular cross-section and the first face, second face, and return face circular would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Kakizaki et al.
With regards to claim 18, Kakizaki et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body comprises right circular cylindrical shape.  Note that to have the shape of the body of Kakizaki et al. a right circular cylindrical shape would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Nomoto et al.
With regards to claim 18, Kakizaki et al. as modified by Wu et al. disclose the invention substantially as claimed with the exception of disclosing that the body comprises right truncated conical shape.  Note that to have the shape of the body of Kakizaki et al. a right truncated conical shape would have been obvious to one skilled in the art for accommodating any desirable intended applications, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Kakizaki et al.
With regards to claim 20, Kakizaki et al. as modified by Wu et al. teach a housing (21), a light guide according to claim 1, a plurality of point light sources (2), each light source received in a corresponding one of the plurality of spaced apart grooves, whereby light from each light source spreads from the light receiving surface to the foot and is extracted at least the first face and the second face (figures 2, 7, 13).
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki et al. in view of Hayashide et al.
	Kakizaki et al. as modified by Wu disclose the invention substantially as claimed with the exception of disclosing that the first face comprises a plurality of flutes.

	It would have been obvious to one skilled in the art to comprise the first face of Kakizaki et al. with a plurality of flutes, as taught by Hayashide et al., such that light can be diffusively reflected to enhance the lighting effects.
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki et al. in view of Nomoto et al.
	Kakizaki et al. as modified by Wu disclose the invention substantially as claimed with the exception of disclosing that the first face is diffuse.
	Nomoto et al. teach that the first face is diffuse (62) for diffuse light.
	It would have been obvious to one skilled in the art to form the first face of Kakizaki et al. diffuse, as taught by Nomoto et al., to diffuse light to enhance the lighting effects.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Johnston et al. is cited to show annular and conical shape light guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Lee/
Primary Examiner, Art Unit 2875